Name: Council Decision (EU) 2017/668 of 27 June 2016 on the conclusion, on behalf of the European Union and its Member States, of the Additional Protocol to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  America;  European construction;  Europe
 Date Published: 2017-04-08

 8.4.2017 EN Official Journal of the European Union L 97/1 COUNCIL DECISION (EU) 2017/668 of 27 June 2016 on the conclusion, on behalf of the European Union and its Member States, of the Additional Protocol to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91, Article 100(2), and Article 207 in conjunction with point (a)(v) of the second subparagraph of Article 218(6) thereof, Having regard to the Act of Accession of the Republic of Croatia, and in particular the second subparagraph of Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2015/1277 (2), the Additional Protocol to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of the Republic of Croatia to the European Union (the Additional Protocol) has been signed, subject to its conclusion. (2) The Additional Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Additional Protocol to the Trade Agreement between the European Union and its Member States, of the one part, and Colombia and Peru, of the other part, to take account of the accession of the Republic of Croatia to the European Union is hereby approved on behalf of the Union and its Member States (3). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to make the notification provided for in Article 12(2) of the Additional Protocol. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 27 June 2016. For the Council The President M. VAN DAM (1) Consent of 7 June 2016. (2) (OJ L 204, 31.7.2015, p. 1). (3) The text of the Additional Protocol will be published together with the decision on its signature.